Citation Nr: 1525687	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served a period of active duty for training from March 1976 to September 1976, and served on active duty from January 1977 to February 1981, and from December 1984 to September 1998. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.     

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in December 2011; however, the examiner did not review the record prior to rendering an opinion in this matter, and his conclusions are not reasonably based on the evidence of record.  The examination is therefore inadequate, and a new VA examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since August 2014.

2.  Schedule the Veteran for a VA examination of his left shoulder by an appropriate medical professional.  The entire record must be reviewed by the examiner.  All medically indicated tests, including imaging studies of the Veteran's left shoulder, must be conducted.  

The examiner is to identify all current left shoulder disabilities, including arthritic changes, if they are present; and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the Veteran's current left shoulder disability is related to his active service and existed prior to the intervening occupational injury to the left shoulder in May 2009.  

The examiner's attention is drawn to the June 1980 diagnosis of subacromial bursitis in service, the April 2001 VA clinical note in which the Veteran reported left shoulder pain since service, the May 2001 note which indicates the Veteran's pain was relieved with a subacromial injection, the May 2001 X-ray study showing early degenerative changes of the glenohumeral joint, and the December 2011 diagnosis of left subacromial impingement syndrome.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




